



Exhibit 10.24
FORM OF AMENDMENT
TO EXECUTIVE RETENTION AGREEMENT




This Amendment modifies the terms of that certain Executive Retention Agreement
(“Agreement”) entered into by and between Triangle Capital Corporation, a
Maryland corporation (“Company”), and _________________ (“Executive”), effective
as of the 15th day of November, 2017.


WITNESSETH:


WHEREAS, the Company and the Executive desire to supplement the terms of the
Agreement; and


WHEREAS, all capitalized terms used herein shall have the meaning set forth in
the Agreement.


NOW, THEREFORE, this Amendment sets forth the supplementary agreement between
the Company and the Executive regarding certain consequences of a Change in
Control.


1.Successor Employer. If (a) the Change in Control involves a sale or other
disposition of all or substantially all of the assets of the Company or the
retention of an external manager for the Company, as contemplated by Sections
1(e) and 1(f), respectively, of the definition of “Change in Control” in the
Agreement, and (b) the Executive’s employment with the Company is considered
legally terminated in connection with such a Change in Control, and (c) the
purchaser of all or substantially all of the Company’s assets, or the external
manager, as applicable, assumes the Agreement, then for purposes of
clarification, such purchaser or external manager (as applicable) shall be
considered a successor to the Company for purposes of the Agreement, meaning the
Executive’s employment with the Company shall not be deemed to have terminated
under the terms of the Agreement as a result of such actions; provided, however,
that the Agreement, as modified and supplemented by this Amendment, and as
assumed by the successor, will continue to apply to the Executive and any
subsequent termination of employment of the Executive.
2.Vesting of Outstanding Equity Awards. Notwithstanding anything to the contrary
in paragraph 1 above or in the Agreement, upon the consummation of a Change in
Control, the Executive shall be fully vested in his or her outstanding equity
awards under the Company’s Omnibus Incentive Plan (and under any equity
incentive plan maintained by the Company) as of the date of the Change in
Control (as defined in the Agreement, which is slightly broader than the
definition in the Omnibus Incentive Plan).
3.Severance Benefits.
3.1.401(k) Benefit. The regular non-elective contribution paid by the Company to
its 401(k) plan on behalf of the Executive contemplated by Section 3.3(iii) of
the





--------------------------------------------------------------------------------





Agreement shall include both annual safe harbor contributions as well as
discretionary profit-sharing contributions paid by the Company.
3.2.Welfare Benefit Plans. The Insurance Coverage contemplated by Section 3.4 of
the Agreement shall include Company-paid premiums for “family” COBRA coverage
(covering the Executive’s spouse and/or dependents), provided the Executive’s
spouse and/or dependents are “qualified beneficiaries” under COBRA as of the
Date of Termination and the Executive timely elects to receive such COBRA
coverage.
3.3.One-Time Benefits. Each of the Termination Benefits described in Section 3
of the Agreement shall be payable to the Executive only once. For the avoidance
of doubt, if any Termination Benefit is paid in connection with a Change in
Control, such Termination Benefit shall not be payable under the Agreement with
respect to any subsequent Change in Control.
4.Miscellaneous. This Amendment shall amend the Agreement effective as of the
date of the Agreement and shall be considered an integral part of the Agreement.
All other terms of the Agreement shall apply to this Amendment, including that
this Amendment will be binding on the executors, heirs, administrators,
successors and assigns of the Executive and the successors and assigns of the
Company.


IN WITNESS WHEREOF, this Amendment has been signed as of February ___, 2018.




TRIANGLE CAPITAL CORPORATION
                                    




By: _______________________________
E. Ashton Poole, Chief Executive Officer




__________________________________
Executive















